                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

GLORIA JEAN BURNS,                                   )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )     Civil No. 3:17-cv-01445
                                                     )     Judge Trauger
SOCIAL SECURITY ADMINISTRATION,                      )
                                                     )
       Defendant.                                    )

                                            ORDER

       On December 10, 2018, the magistrate judge issued a Report and Recommendation

(DE #21), to which no timely objections have been filed. The Report and Recommendation is

therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For

the reasons expressed therein, it is hereby ORDERED that the plaintiff’s Motion for Judgment on

the Administrative Record (Docket No. 18) is GRANTED to the extent that this case shall be

REMANDED for further proceedings consistent with the Report and Recommendation, pursuant

to 42 U.S.C. § 405(g), sentence four.

       This Order constitutes the judgment in this case.

       It is so ORDERED.

       ENTER this 12th day of February 2019.



                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge
